Citation Nr: 1137631	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  09-14 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Shea A. Fugate, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from March 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over his claim was subsequently transferred to the RO in Detroit, Michigan, and that office forwarded the appeal to the Board.

In connection with this appeal, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge sitting at the RO in July 2011; a transcript of that hearing is associated with the claims file.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss is related to in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active military service.  38 U.S.C.A. 
§§ 1110, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant the Veteran's claim of entitlement to service connection for bilateral hearing loss is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  

At his July 2011 Board hearing and in documents of record, the Veteran claims that, while performing aviation fuel duties on the flight deck of a U.S. Navy aircraft carrier, he was exposed to the loud noises of aircraft engines.  He contends service connection is warranted because this in-service noise exposure resulted in his current bilateral hearing loss.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to hearing difficulty.  Such also include a September 1969 examination report, dated shortly before his separation, which showed hearing that in each ear was 15/15 for whispered voice (WV) and for spoken voice (SV).  However, the Veteran is competent to describe the nature and extent of his in-service noise exposure to aircraft engines while performing aviation fuel duties on the flight deck and the Board finds such statements credible as they are consistent with his service aboard the USS Kearsarge with a military occupational specialty of Aviation Boatswain's Mate, as noted by service personnel records.  See 38 U.S.C.A. § 1154(a), 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Therefore, the Board finds that the Veteran was exposed to acoustic trauma during his military service.

Additionally, the Veteran presently has sensorineural hearing loss bilaterally as clinically diagnosed by the April 2008 VA examiner.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The Board also notes that audiometric test results at the VA examination were sufficiently severe to be considered a disability by VA standards under 38 C.F.R. § 3.385.  See also Hensley, 5 Vet. App. at 157.

Therefore, the remaining inquiry is whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.  The Board has first considered whether service connection is warranted on a presumptive basis.  In this regard, the Board acknowledges the Veteran's personal and buddy statements asserting that he failed applications for police officer and fireman jobs shortly after service due to hearing loss; however, the record fails to show by objective examination that he manifested sensorineural hearing loss to a degree of 10 percent within the one year following his active duty service discharge in September 1969.  As such, presumptive service connection is not warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Pertaining to whether the Veteran's bilateral hearing loss is directly related to his military service, the Board observes that there are two medical opinions of record.  Specifically, an April 2008 VA examiner stated that she could not offer an opinion as to whether the Veteran's bilateral hearing loss is related to acoustic trauma from his military service without resorting to mere speculation.  The examiner based her conclusion on the following rationale:  "[l]ength of time from discharge from the military to his only documentation of hearing loss is 38 years; Veteran's occupation history of working as a roofer with associated construction type noise for the past 39 years."  In Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the Court held that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  See also Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), and Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  

The Board finds that the VA examiner's rationale is based on the inaccurate factual premise that the Veteran suffered significant noise exposure from civilian employment.  In this regard, the Veteran has vigorously disputed that he had an extensive history of civilian occupational noise exposure.  Specifically, the examiner noted the Veteran had "worked as a roofer all of his life," with exposure to construction noise and nail guns.  In contrast, the Veteran has provided a detailed work history that reveals very few years as a roofing laborer in the early 1970's.  Rather, he was a manager and proprietor in the roofing industry for most of his post-service career.  

The Veteran reaffirmed and further clarified these assertions in his July 2011 Board hearing.  He testified that his work as a roofing laborer was limited to one to two years in the early 1970's.  In that regard, even those duties primarily involved mopping hot asphalt and some hammering by hand, but he denied the use of nail guns.  Therefore, although he did work almost entirely in the roofing industry, he was not exposed to construction noise and nail guns for majority of it.   

Therefore, the Board concludes the wording of the Veteran's reported civilian occupational history in the VA examination report is inaccurate.  His version is more accurate, facially plausible, and consistent with the overall record.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board accords no probative value to the VA examiner's opinion.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  

In contrast, private audiologist M.B.'s July 2011 medical opinion statement offered a positive nexus relating the Veteran's current bilateral hearing loss to service.  M.B. noted that, based on the Veteran's reported history and audiological findings, it appeared that the Veteran has a hearing loss of a degree and pattern commonly associated with intense noise exposure.  She opined that it was as likely as not that the hearing loss he experiences is due to his military-related noise exposure.  

As discussed previously, the Board finds the Veteran's statements regarding his in-service noise exposure to be competent and credible as such are consistent with the circumstances of his service as demonstrated by his personnel records.  Therefore, the Board accords great probative weight to M.B.'s opinion as such is based on an accurate factual premise, and she offered clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board will resolve all reasonable doubt in the Veteran's favor and find that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107; 38 CFR § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


